                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    WHEELING

COREY SPRUILL,

              Petitioner,
v.                                                      Civil Action No. 5:19-CV-334
                                                        (BAILEY)
PAUL ADAMS, Warden,

              Respondent.

                 ORDER ADOPTING REPORT AND RECOMMENDATION

       The above-styled mailer came before this Court for consideration of the Report and

Recommendation of United States Magistrate Judge Mazzone [Doc. 15]. Pursuant to this

Court’s Local Rules, this action was referred to Magistrate Judge Mazzone for submission

of a proposed report and a recommendation (“R&R”). Magistrate Judge Mazzone filed his

R&R on January 21, 2020, wherein he recommends the Petition for Habeas Corpus

Pursuant to 28 U.S.C.   § 2241 [Doc. 1] be denied and dismissed without prejudice. For the
reasons that follow, this Court will adopt the R&R.

                                    I. BACKGROUND

      The petitioner is a federal inmate incarcerated at FCI Hazelton in Bruceton Mills,

West Virginia.    Petitioner, acting pro se, initiated this habeas corpus proceeding on

December 23, 2019, pursuant to 28 U.S.C.     § 2241. On August 15, 2018, petitioner was
sentenced to seventy-eight months’ imprisonment for possession of a firearm by a

convicted felon in violation of 18 U.S.C.   § 922(g)(1).1 According to the BOP website,


     1Taken from Spruill’s criminal docket from the Eastern District of Virginia, available
on PACER. See United States v, Spruili, 3:18-cr-00032-HEH-1, Doc. 27.

                                             1
petitioner is scheduled to be released on October 5, 2023.

       In his memorandum of law in support of his petition, Spruill argues that his

conviction under 18   u.s.c. § 922(g) is invalid under the recent decision Rehaif v. United
States, 139 5.Ct. 2191(2019). Specifically, petitioner contends that “While Petitionerwas

a convicted felon, he did not possess the mental wherewithal to understand that such

statute prohibited him from possessing a firearm.” [Doc. 1-1 at 101. Petitioner argues that

because he was convicted before the Rehaif decision, his conviction was based on an

erroneous application of the law. [Id. at 12].

                                II. STANDARD OF REVIEW

       Pursuant to 28    u.s.c. §   636(b)(1)(c), this court is required to make a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Am, 474                u.s.   140,

150 (1985). Nor is this Court required to conduct a de novo review when the party makes

only “general and conclusory objections that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

44, 47 (4th dr. 1982).

       In addition, failure to file timely objections constitutes a waiver of de novo review and

the right to appeal this Court’s Order. 28   u.s.c. § 636(b)(1);   Snyder v. Ridenour, 889

F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94(4th Cir.

1984). Prose filings must be liberally construed and held to a less stringent standard than

those drafted by licensed attorneys, however, courts are not required to create objections

                                               2
where none exist. Haines v. Kerner, 404 U.S. 519, 520 (1972); Gordon v. Leeke, 574

R2d 1147, 1151 (4th Cir. 1971).

        Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

days of receipt, pursuant to 28 U.S.C.    § 636(b)(1) and Rule 72(b)(2) of the Federal Rules
of Civil Procedure. The petitioner timely filed his Objections to the R&R [Doc. 16] on

January 29, 2020. Accordingly, this Court will review the portions of the R&R to which

objection was filed under a de novo standard of review. The remainder of the R&R will be

reviewed for clear error.

                                       Ill. DISCUSSION

        Generally, 28 U.S.C.    § 2255 provides the exclusive means for a prisoner in federal
custody to test the legality of his detention. However,   § 2255(e) contains a savings clause,
which allows a district court to consider a habeas petition brought by a federal prisoner

under   §   2241 where   §   2255 is “inadequate or ineffective to test the legality” of the

detention. 28 U.S.C.   § 2255; see also United States v. Poole, 531      F.3d 263, 270(4th Cir

2008). The fact that relief under § 2255 is procedurally barred does not render the remedy

inadequate or ineffective to test the legality of a prisoner’s detention. In re Jones, 226

F.3d 328, 332 (4th Cir. 2000). In the Fourth Circuit, a    §   2255 petition is only inadequate

or ineffective to test the legality of detention when:

        (1) [Alt the time of conviction, settled law in this circuit or the Supreme Court
        established the legality of the conviction; (2) subsequent to the prisoner’s
        direct appeal and first § 2255 motion, the substantive law changed such that
        the conduct of which the prisoner was convicted is deemed not to be
        criminal; and (3) the prisoner cannot satisfy the gatekeeping provision of
        § 2255 because the new rule is not one of constitutional law.
Poole, 531 F.3d at 269 (quoting In re Jones, 226 F.3d at 333—34).

                                               3
       Here, the magistrate judge found that the petition should be dismissed because

petitioner cannot meet the Jones test. In particular, the magistrate judge found that “the

crime for which [petitioner] was convicted remains a criminal offense, and therefore, he

cannot satisfy the second element of Jones.” [Doc. 15 at 6]. Further, the R&R notes that

although the petitioner bases his argument on the four-step analysis for challenging a

sentence set forth in United States v. Wheeler, 886 F.3d 415 (4th Cir. 2018), that test is

inapplicable because petitioner is asserting actual innocence and challenging his

conviction rather than his sentence. Id. Finally, the magistrate judge found that Rehaif is

inapplicable to the petition because petitioner plead guilty to knowingly possessing a

firearm after having been convicted of a crime punishable by imprisonment for more than

one year. Id. at 8.    Accordingly, the R&R recommends the petition be denied and

dismissed without prejudice.

       On January29, 2020, the petitionerfiled objections. First, the petitioner objects to

two sentences in the R&R that appear to refer to the incorrect name and sentencing district

for the petitioner. [Doc. 16 at 2]. Upon review, the sentences in question incorrectly refer

to the petitioner as Damian Swindle and that he was sentenced in the Western District of

Michigan, neither of which is correct. However, it appears that this is merely a clerical error

and the remainder of the R&R makes clear that the magistrate judge correctly considered

Mr. Spruill’s petition. Because this error does not have any substantive effect on the

magistrate judges findings, this objection is overruled.

       Second, petitioner raises two objections, numbered 2 and 7, in which he reasserts

his argument, based on Rehafl, that his conviction did not support the requirement that he



                                              4
knew he was in a category of persons barred from possessing a firearm. [Doc. 16 at 2-3].

This Court finds that the magistrate judge is correct in finding that the petitioner’s guilty

plea admitted all the elements necessary for his conviction and that Rehafl is inapplicable

to his petition. [Doc. 15 at 7-8]. Accordingly, these objections are overruled.

       Finally, the majority of petitioner’s objections, numbered 3-6, either reassert why

petitioner contends he meets the test in Wheeler or object to the R&R’s application of

Jones, as petitioner contends Wheeler is the appropriate test and that the magistrate

judge erred in finding that petitioner is challenging his conviction rather than the validity of

his sentence. [Doc. 16 at 2-3]. Despite his claim to the contrary, this Court finds that

petitioner is challenging his conviction, as illustrated in his objections: “Mr. Spwill never

stated that he was actually innocent, as the magistrate fludge] indicates.             But, the

indictment proves that Mr. Spruill is actually innocent of violating sections 922(g), and

924(a)(2).” [Doc. 16 at 9], citation omitted. Because the petitioner is clearly asserting

actual innocence, the magistrate judge correctly concluded that Jones provides the correct

test. Accordingly, these objections are overruled.

                                     IV. CONCLUSION

       Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 15] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report. Accordingly, the petitioner’s

objections [Doc. 16] are OVERRULED. This Court ORDERS that the                 §   2241 petition

[Doc. 1] be DENIED and DISMISSED WITHOUT PREJUDICE. The Motion For Warden

Paul Adams to Show Cause and Produce Petitioner to Court Pursuant to 2243 Motion to



                                               5
Show Cause [Doc. 7]is hereby DENIED AS MOOT. This Court further DIRECTS the Clerk

to enter judgment in favor of the respondent and to STRIKE this case from the active

docket of this Court.

       As a final matter, upon an independent review of the record, this Court hereby

DENIES a certificate of appealability, finding that the petitioner has failed to make “a

substantial showing of the denial of a constitutional right.” 28 U.S.C.   § 2253(c)(2).
       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record and

to mail a copy to the pro se petitioner.

       DATED: February 5, 2020.




                                           BAILE
                                           UNITED STATES DISTRICT JUDGE




                                              6
